Citation Nr: 0629047	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  03-21 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a head 
injury to include pinched nerve in back of the head/neck; 
and, if so whether the reopened claim should be granted. 

2.  Entitlement to service connection for eye condition.

3.  Entitlement to service connection for back condition.

4.  Entitlement to service connection for shell shock.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Angela Oh, Legal Intern


INTRODUCTION

The veteran had active military service from August 1956 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The issues of service connection for back, eye and shell 
shock are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 1981, the RO denied the veteran's claim of 
service connection for residuals of a head injury.  The 
veteran did not perfect an appeal to that claim and that 
decision is final.

2.  Evidence presented since June 1981 is new, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim. 

3.  The currently shown headaches and claimed pinched nerve 
have not been shown to be related to service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
final disallowed claim that denied service connection for 
residuals of a head injury.  38 U.S.C.A. § 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2005).

2.  Service connection for residuals of a head injury to 
include pinched nerve in back of the head/neck is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 4.104 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a head 
injury.

Generally, a claim that has been previously denied may not 
thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104, 
7105.  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

In a July 1981 decision, the RO denied the claim of service 
connection for headaches as the residual of a head injury.  
The veteran's current claim, received in May 2002, noted his 
intention to "reopen" a claim for service connection for a 
"pinched nerve in the back of head" as a result of an 
accident in service.  The Board finds that the matter being 
adjudicated now, as it was in 1981, is whether service 
connection may be granted for residuals of a head injury.  
The Board concludes that the present claim is substantively 
no different from the previously denied claim.  The claim is 
for service connection for residuals of a head injury in 
service.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  

Regardless of whether the RO addressed the claim on the 
merits, the Board must independently consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claims de novo. See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board finds that 
new and material evidence has been submitted, the Board may 
proceed to evaluate the merits of the claim.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  Furthermore, in Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The RO denied the claim in July 1981 because there were no 
service medical records and there was no medical evidence 
submitted.  Newly submitted evidence includes VA treatment 
records dated in February 2003 to December 2004, which 
confirm the veteran is taking medication for several 
different conditions, including severe headaches.  Since the 
previous denial was based in part on the fact that there was 
no medical evidence submitted, the records detailing current 
treatment are new and significant.  The evidence bears 
directly and substantially upon the matter at issue, is 
neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, is so 
significant in that it provides a complete picture of the 
veteran's circumstances, that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  Accordingly, it is concluded that new and material 
evidence has been submitted and the claim for service 
connection for head injury is reopened and the Board will 
determine whether service connection can be granted.  

Legal Analysis

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a). 

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

The veteran's service medical records are unavailable and in 
such situations, the Board has a heightened obligation to 
explain its findings and conclusions and carefully consider 
the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  

In the present case, there is no evidence of an in-service 
injury, and there is no medical evidence showing continuous 
treatment for the claimed disability.  The evidence 
supporting the veteran's claims consists of VA treatment 
records, private medical records, and the veteran's own 
statements regarding the etiology of his disability.  Despite 
the RO's attempts to retrieve the veteran's service medical 
records from all potential sources, they were unsuccessful.  
In addition, while the veteran is prescribed medication for 
headaches and pain, the earliest medical record is from 2002, 
45 years after service.  Without medical evidence showing 
continuous treatment, there is no basis to establish service 
connection for the claimed head injury.  There is no 
competent medical evidence relating the veteran's current 
complaints to service.  As a layperson without the 
appropriate medical training or expertise, the veteran is not 
competent to render a probative opinion on a medical matter.  
See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is not for application.  Service 
connection is denied.

VA's duties to notify and assist

Finally, the Board finds that VA has met the notice and duty 
to assist provisions of 38 U.S.C.A. §§ 5103, 5103A, 5107 and 
38 C.F.R. § 3.159.  Here, the RO sent correspondence in June 
2002 which discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the January 2006 supplemental statement of 
the case. 

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  The 
veteran was afforded the opportunity to testify at a personal 
hearing at the RO.  The RO attempted to obtain the veteran's 
service medical records and notified the veteran that those 
attempts were unsuccessful.  Additionally, the RO obtained 
the veteran's VA medical records, as well as private medical 
records.  There is no indication in the file that there are 
additional relevant records that have not yet been obtained.  
The Board is also satisfied that VA has complied with the 
duty to assist requirements.  


ORDER

New and material evidence having been received, the claim of 
service connection for residuals of a head injury to include 
pinched nerve in back of the head/neck is reopened. 

Service connection for residuals of a head injury to include 
pinched nerve in back of the head/neck is denied. 


REMAND

In a May 2005 rating decision, the RO denied claims of 
service connection for an eye condition, back condition, and 
shell shock.  The Board has construed argument contained in a 
June 2005 letter to represent a timely Notice of Disagreement 
(NOD) with respect to those claims.  The veteran has not been 
issued a Statement of the Case (SOC) addressing these issues.  
A remand to the RO is required for a completion of an SOC.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  


Accordingly, the case is REMANDED for the following action:

The RO should provide the veteran and his 
representative a statement of the case on the 
issues of entitlement to service connection 
for shell shock, eye condition, and back 
condition.  Advise the veteran and his 
representative of the time limit in which he 
may file a substantive appeal. 38 C.F.R. § 
20.302(b).  Inform the veteran that he must 
file a substantive appeal within the 
appropriate period of time in order to 
perfect his appeal of this issue.  
Thereafter, return the case to the Board for 
its review only if an appeal is perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


